In an action, inter alia, to recover damages for breach of a commercial lease, the defendant Fantasy Party People, Ltd., appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Nassau County (Martin, J.), entered July 19, 2000, as, after a nonjury trial, is in favor of the plaintiff and against it in the principal sum of $9,644.74, and dismissed its counterclaims.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Contrary to the appellant’s contention, the Supreme Court’s determination was supported by a fair interpretation of the evidence (see, Voiclis v International Assn. of Machinist & Aerospace Workers, 239 AD2d 339; Corcoran v People's Ambulette Serv., 237 AD2d 402; Nicastro v Park, 113 AD2d 129).
The appellant’s remaining contentions are without merit. Ritter, J. P., Smith, Adams and Cozier, JJ., concur.